DETAILED ACTION
This action is responsive to the application No. 16/730,939 filed on December 30, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Aka on October 29, 2021.
The application has been amended as follows: 
In the claims:

Claim 1. (Currently Amended)
A method of manufacturing a memory cell array of vertical thyristor memory cells in a semiconductor substrate, the method comprising: 
etching a trench between vertical thyristor memory cells; 
depositing a portion of an insulating material non-conformally over the trench, the insulating material covering an electrically isolating core in the trench, the insulating material and electrically isolating core occupying an entirety of the trench; 


Claim 2. (Currently Amended) 
The method of claim 1, wherein the electrically isolating core comprises air.

Claim 3. (Currently Amended) 
The method of claim 1, wherein the electrically isolating core comprises a conducting material.

Claim 4. (Currently Amended) 
The method of claim 1, wherein the step of depositing a portion of an insulating material non-conformally over the trench comprises a chemical vapor deposition (CVD) step.

Claim 5. (Currently Amended) 
The method of claim 1, wherein the step of etching a trench comprises etching the trench with overhanging sides of the etched trench.

Claim 6. (Currently Amended) 
The method of claim 5, wherein the step of depositing a portion of an insulating material non- conformally comprises a plasma-enhanced chemical vapor deposition (PECVD) of silicon dioxide.

Claim 7. (Currently Amended) 
, wherein the plasma-enhanced chemical vapor deposition (PECVD) of silicon dioxide creates air gaps in the trench.

Claim 8. (Currently Amended) 
The method of claim 1, between the step of etching a trench and the step of depositing a portion of an insulating material non-conformally, further comprising: 
lining the etched trench with an oxide layer, wherein the oxide layer is another portion of the insulating material; and 
depositing a sacrificial material in the lined etched trench.

Claim 9. (Currently Amended) 
The method of claim 8, wherein the sacrificial material comprises polysilicon or carbon.

Claim 10. (Currently Amended) The method of claim 8, further comprising: 
etching the sacrificial material such that a top surface of the sacrificial material is below a mask defining the trench.

Claim 11. (Currently Amended) The method of claim 10, wherein the step of etching the sacrificial material comprises etching the sacrificial material such that the top surface of the sacrificial material is below the mask defining the trench in a range of 10nm to 50nm.

Claim 12. (Currently Amended) 
The method of claim 11, wherein the step of etching the sacrificial material comprises a dry etch process.

Claim 13. (Currently Amended) 
, further comprising: 
conformally depositing and anisotropically etching an oxide film to form spacers along the sides of openings in the trench, wherein the spacers are an additional portion of the insulating material.

Claim 14. (Currently Amended) The method of claim 13, further comprising: 
removing the sacrificial material in the trench.

Claim 15. (Currently Amended) 
The method of claim 14, wherein the step of removing the sacrificial material comprises isotropically etching the sacrificial material to form the trench with overhanging sides.

Claim 16. (Currently Amended) 
The method of claim 15, wherein the step of depositing insulating material non-conformally over the trench comprises a chemical vapor deposition (CVD) step.

Claim 17. (Currently Amended) 
The method of claim 1, between the step of etching a trench and the step of depositing insulating material non-conformally, further comprising: 
depositing a conducting material in the trench whereby the conducting material forms a conducting plate to electrically isolate 

Claim 18. (Currently Amended) 
The method of claim 17, wherein the conducting material comprises doped polysilicon, metal or an alloy.

Claim 19. (Currently Amended) The method of claim 17, wherein the step of depositing the conducting material comprises a chemical vapor deposition (CVD) or physical vapor deposition (PVD) process.

Claim 20. (Currently Amended) 
The method of claim 17, further comprising: 
etching the conducting material in the trench such that a top surface of the conducting material is recessed below a top surface of the thyristor memory cells in a predetermined range.

Claim 21. (Currently Amended) 
The method of claim 20, wherein the predetermined range comprises a range of 10 nm to 80nm.

Claim 22. (Currently Amended) 
The method of claim 17, further comprising: 
prior to the step of depositing the conducting material, growing silicon dioxide to line the sides and bottom of the trench, wherein the silicon dioxide is another portion of the insulating material.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “depositing a portion of an insulating material non-conformally over the trench, the insulating material covering an electrically isolating core in the trench, the insulating material and electrically isolating core occupying an entirety of the trench” in combination with the additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horch (U.S. Pat # 7,897,440) discloses a method of manufacturing a memory cell array of vertical thyristor memory cells in a semiconductor substrate, the method comprising: etching a trench between vertical thyristor memory cells and depositing an insulating material over the trench, the insulating material covering an electrically isolating core in the trench.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/GARDNER W. S. SWAN/Examiner, Art Unit 2892                                                                                                                                                                                                        
/AJAY ARORA/Primary Examiner, Art Unit 2892